Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 12-13: The present invention is directed to an image reading and forming apparatus configured to perform scanning and printing of an image on a sheet. None of the prior art cited alone or in combination provides the motivation to teach claimed combinations of wherein the damper unit suppresses a speed of said stacker when said stacker lowers from the upper position toward the lower position in a state in which the contact portion contacts and presses the damper unit in the contraction direction, and wherein the expansion and contraction directions are parallel to the feeding direction as viewed in a vertical direction. These limitations in combination with all other limitations required in the claimed invention, and in view of Applicant's remarks on 7/20/2021, are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675